Exhibit 10.1





SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) is entered into as of January 26th,
2015, by and between The Fresh Market, Inc., a Delaware corporation (the
“Company”), and R. Craig Carlock (“Executive”).
RECITALS
WHEREAS, Executive serves as Chief Executive Officer and President of the
Company pursuant to the terms and conditions of an Employment Agreement between
Executive and the Company dated October 4, 2010 (the “Employment Agreement”) and
is a Participant in The Fresh Market, Inc. Severance Plan (the “Severance
Plan”);
WHEREAS, the Company has terminated Executive’s employment without Cause
effective as of January 11, 2015 (the “Termination Date”); and
WHEREAS, Executive and the Company desire to set forth in writing their
agreement regarding the responsibilities of the parties and the severance
benefits to be provided to Executive in connection with Executive’s termination
of employment;
NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Executive set forth below, the Company and
Executive, intending to be legally bound, agree as follows:
1.Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Employment Agreement and the Severance Plan.
2.Termination of Employment and Removal Other Positions. Effective as of the
Termination Date, Executive’s employment with the Company is terminated without
Cause and Executive is removed, without the necessity of any other action, from
all positions within the Company and its subsidiaries (including his position as
Chief Executive Officer and President but excluding his position as a member of
the board of directors of the Company). Executive will promptly thereafter
receive all accrued, but unpaid, Annual Base Salary, vacation and paid time off
and reimbursement of all outstanding properly incurred business-related
expenses.
3.Assistance with Transition of Responsibilities. For a period of three (3)
months following the Termination Date, Executive shall provide reasonable
assistance to the Company’s interim Chief Executive Officer in connection with
the performance of the interim Chief Executive Officer’s duties and
responsibilities. The parties agree that Executive shall spend no more than ten
(10) hours per month providing such assistance. Executive shall be reimbursed
for any reasonable expenses incurred at the Company’s request in connection with
providing such assistance.
4.Severance Benefits. In accordance with the Severance Plan and as otherwise
agreed between the Company and Executive, the Company shall provide Executive
the following severance benefits:
(a)The continued payment of Executive’s Annual Base Salary at the rate of
$561,000 per annum for a period of twenty-four (24) months, payable in equal
monthly installments beginning on the 61st day following the Termination Date.
Provided, however, that payments that would otherwise have been made during the
“409A Deferral Period” (as defined in

1

--------------------------------------------------------------------------------



Section 6 of this Agreement) will not be paid on the otherwise scheduled payment
date but shall instead accumulate and be paid on the first business day after
the expiration of the 409A Deferral Period, together with interest, at the prime
rate then in effect at Bank of America, N.A. or any successor thereto.
(b)A pro-rated portion of the annual cash bonus Executive would have earned
under the Company’s annual incentive plan for the 2014 fiscal year (calculated
based on the number of days Executive was employed during the Company’s 2014
fiscal year divided by 365), payable in a lump-sum payment on the later of (i)
the 61st date following the Termination Date or (ii) the date payments under the
annual incentive plan for the Company’s 2014 fiscal year are made to
participants who remain actively employed by the Company through the remainder
of such fiscal year.
(c)In accordance with Section 4(c) of the Severance Plan, the Company will
provide (or reimburse Executive for) continuation of the medical and other
welfare benefits Executive and Executive’s spouse and dependents were receiving
immediately prior to the Termination Date at a level that is at least equal to
the level of benefits provided by the Company prior to such Termination Date.
The benefits continuation will be provided as follows:
(i)The Company shall provide continuing Medical, Dental and Vision coverage (in
each case, as provided in the applicable Company plan and at the same net cost
to Executive if he had remained an active employee of the Company).
(ii)The Company shall reimburse Executive for the premiums paid by Executive for
coverage under a converted Basic Life policy (“Basic Life Benefit”) and a
converted Long Term Disability policy (“LTD Benefit”). If, however, any
reimbursement would otherwise have been made during the “409A Deferral Period”
(as defined in Section 6 of this Agreement) the reimbursement will not be paid
on the otherwise scheduled date but shall instead accumulate and be paid on the
first business day after the expiration of the 409A Deferral Period, together
with interest, at the prime rate then in effect at Bank of America, N.A. or any
successor thereto. The reimbursement to Executive for the Basic Life Benefit and
LTD Benefit shall not affect the benefits and reimbursements to be provided to
the Executive for the respective benefit in any other calendar year. The right
to reimbursement for the Basic Life Benefit and LTD Benefit cannot be liquidated
or exchanged for any other benefit and shall be provided in accordance with
Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto. Reimbursement
payments shall be made to Executive within thirty (30) days of submitting
request for reimbursement. Executive must submit a request for reimbursement no
later than 45 days before the end of the calendar year following the calendar
year that the premium expense was incurred.
Executive shall be responsible for completing any paperwork associated with the
continuation medical and other welfare benefits pursuant to this paragraph (c).
Any benefit or reimbursement provided by the Company under this paragraph (c)
shall be grossed up for any applicable income and employment taxes, and payment
of the tax gross will be paid by the end of the calendar year following the
calendar year in which Executive remits the applicable taxes. The period of
continued coverage pursuant to this paragraph (c) shall commence on the
Termination Date and continue thereafter for twenty-four (24) months; provided,
however, if Executive becomes reemployed with another employer and is eligible
to receive medical and welfare benefits under

2

--------------------------------------------------------------------------------



such employer’s plan the Company’s obligation to provide the continued benefits
described in this paragraph (c) shall cease.
(d)Transfer of title to Executive to the Company automobile currently assigned
to him.
(e)Notwithstanding the foregoing provisions of this Section 4, the Company shall
not be obligated to provide Executive with any of the severance pay or benefits
described in paragraphs (a), (b), (c) or (d) of this Section 4 unless (i) within
30 days following the Termination Date, (x) Executive signs and delivers the
release in favor of the Company set forth in Exhibit A attached hereto (the
“Release”), (y) Executive has not revoked the Release; and (z) the rescission
periods provided by law have expired; and (ii) Executive is in substantial
compliance with the material terms of this Agreement, the Employment Agreement
and the Severance Plan as of the dates of the payments. Executive and the
Company agree that Executive received this Agreement and the Release on January
12, 2015.
5.Equity Awards.
(a)    Executive and the Company acknowledge and agree that, except as set forth
below in this Section 5, the applicable stock or equity incentive plans and any
equity or equity-based awards granted to Executive thereunder shall be governed
by the terms of such plans and award agreements; provided, that the treatment of
Executive’s equity or equity-based awards as set forth in the following
paragraphs of this Section 5 is subject to Executive’s execution and
non-revocation of the Release.
(b)    The stock options granted to Executive pursuant to the option award
agreements between Executive and the Company dated December 16, 2011, March 21,
2012, March 20, 2013 and March 27, 2014 shall continue to vest and become
exercisable during the twenty-four (24) months immediately following the
Termination Date (the “Extended Vesting Period”) in accordance with the
time-based vesting schedule set forth in such option award agreements and the
exercise period with respect to any stock options that become so vested during
the Extended Vesting Period shall expire three months after their respective
vesting dates.
(c)    The shares of restricted stock granted to Executive pursuant to the two
(2) restricted stock award agreements between Executive and the Company dated
March 20, 2013 shall continue to vest during the Extended Vesting Period and be
released and delivered to Executive in accordance with the time-based vesting
schedule set forth in such restricted stock award agreements, provided Executive
shall become immediately vested in and the Company shall release and withhold a
number of shares necessary to satisfy the minimum statutory rate withholding tax
liability triggered by the modification of the vesting of such restricted stock
pursuant to this paragraph.
(d)    The restricted stock units awarded to Executive pursuant to the
restricted stock unit award agreement between Executive and the Company dated
March 27, 2014 shall continue to vest during the Extended Vesting Period and be
settled by the Company in accordance with the time-based vesting schedule set
forth in such restricted stock award agreement.
(e)    The performance shares awarded to Executive pursuant to the performance
share award agreement between Executive and the Company dated March 21, 2012 and
the performance share units awarded to Executive pursuant to the performance
share unit award

3

--------------------------------------------------------------------------------



agreement between Executive and the Company dated March 20, 2013 shall not be
forfeited and shall become vested in and earned by Executive based on the
Company’s achievement of the performance goals applicable to such performance
share units during the respective performance periods. The performance share
units awarded to Executive pursuant to the performance share unit award
agreement between Executive and the Company dated March 27, 2014 shall be
forfeited and cancelled.
(f)    For the sake of clarity, (i) the provisions of the award agreements
described in paragraphs (b) through (e) of this Section 5 related to accelerated
vesting in connection with a Change of Control or upon Executive’s death or
Disability shall apply during the Extended Vesting Period but only to the equity
and equity-based awards that would have otherwise vested during the Extended
Vest Period (without regard to the occurrence of any of such events) pursuant to
such paragraphs and (ii) all unvested equity and equity-based awards subject to
such agreements as of the expiration of the Extended Vesting Period shall be
forfeited and cancelled.
6.Section 409A. Executive acknowledges and agrees that (a) Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code (“Section 409A”) as of the Termination Date and (b) the payment of the
severance benefits described in paragraph (a) of Section 4 and the vesting of
the restricted stock units and performance share units pursuant to paragraphs
(d) and (e) of Section 5 are considered deferred compensation subject to Section
409A and are being paid and provided on account of Executive’s separation from
service. As required by Section 409A, payment of the severance benefits
described in paragraph (a) of Section 4 shall be deferred for six (6) months
after the Termination Date or, if earlier, Executive’s death (the “409A Deferral
Period”), and the delivery of shares of Company common stock in respect of any
restricted stock units or performance share units that become vested during the
409A Deferral Period pursuant to paragraph (d) or (e) of Section 5 shall be
deferred until the expiration of the 409A Deferral Period.


7.Continuing Obligations.
(a)    Following the Termination Date, Executive agrees to continue to adhere to
the terms and conditions set forth in Section 2 of the Employment Agreement.
Executive agrees that such terms and conditions are reasonable and necessary to
protect the legitimate interests of the Company and that any violation of
Section 2 of the Employment Agreement by Executive may cause substantial and
irreparable harm to the Company. Executive agrees that the Company may seek any
remedies set forth in Section 3 of the Employment Agreement if Executive
violates Section 2 of the Employment Agreement.
(b)    The parties agree that Section 2 of the Employment Agreement is
incorporated into this Agreement by reference.
8.Miscellaneous.
(a)    Notices. Any notice hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand, sent by reliable next-day courier, or
sent by registered or certified mail, return receipt requested, postage prepaid,
to the party to receive such notice addressed as follows:

4

--------------------------------------------------------------------------------



If to the Company:
The Fresh Market, Inc.
628 Green Valley Road, Suite 500
Greensboro, NC 27408
Attention: General Counsel


If to Executive:
R. Craig Carlock
Address reflected on the Company’s payroll records


or addressed to such other address as may have been furnished to the sender by
notice hereunder. All notices shall be deemed given on the date on which
delivered if delivered by hand or on the date sent if sent by overnight courier
or certified mail, except that notice of change of address will be effective
only upon receipt by the other party.
(b)    Continuing Cooperation. Until the expiration of the applicable statutes
of limitations, Executive agrees to provide continuing cooperation to the
Company in the defense of any asserted or unasserted claims, charges or lawsuits
pending against it. Such cooperation shall include, but not be limited to,
providing the Company with information, affidavits, deposition testimony or
testimony as a witness in any forum. Executive shall be reimbursed for any
reasonable expenses incurred at the Company’s request in connection with
providing such continuing cooperation.
(c)    Assignment. This Agreement may be assigned by the Company to any
Affiliate or successor to the business or assets of the Company. In the event of
any such assignment, the Company shall cause such Affiliate or successor, as the
case may be, to assume the obligations of the Company hereunder, by a written
agreement addressed to the Executive, concurrently with any assignment, with the
same effect as if such assignee were “the Company” hereunder. This Agreement is
personal to the Executive and the Executive may not assign any rights or
delegate any responsibilities hereunder.
(d)    Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of either party hereto, including the Employment Agreement and
the Severance Plan. None of the parties shall be liable or bound to any other
party in any manner by any representations and warranties or covenants relating
to such subject matter except as specifically set forth herein.
(e)    Amendment; No Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by the
Executive and a duly authorized officer of the Company. The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. No failure or delay by either party in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such

5

--------------------------------------------------------------------------------



right or power, or any abandonment of any steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.
(f)    Disputes. The Company and the Executive agree that, except as otherwise
specifically provided herein, all disputes, controversies and claims arising
between them concerning the subject matter of this Agreement shall be settled by
arbitration in accordance with the rules and procedures of the American
Arbitration Association in effect at the time that the arbitration begins, to
the extent not inconsistent with this Agreement. The location of the arbitration
will be Greensboro, North Carolina or such other place as the parties may
mutually agree. In rendering any award or ruling, the arbitrator or arbitrators
shall determine the rights and obligations of the parties according to the
substantive and procedural laws of the State of North Carolina. The arbitration
shall be conducted by an arbitrator selected in accordance with the aforesaid
arbitration procedures. Any arbitration pursuant to this Section 7(g) shall be
final and binding on the parties, and judgment upon any award rendered in such
arbitration may be entered in any court, Federal or state, having jurisdiction.
The parties shall each pay their own costs and expenses (including arbitration
fees and attorneys’ fees) incurred in connection with arbitration proceedings
and the fees of the arbitrator shall be paid in equal amounts by the parties to
the dispute. Nothing in this Section 7(g) shall preclude, and the parties
expressly acknowledge that either party may seek, injunctive relief from any
Federal or state court located within the County of Guilford, North Carolina in
connection with or as a supplement to an arbitration hereunder. Without limiting
the generality of this Section 7(g), to the extent permitted by applicable law,
the parties hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement.
(g)    Governing Law; Interpretation. This Agreement shall be deemed to be made
in the State of North Carolina, and the validity, interpretation, construction
and performance of this Agreement in all respects shall be governed by the laws
of the State of North Carolina without regard to its principles of conflicts of
law. No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of either party hereto by any court
or other governmental or judicial authority by reason of such party’s having or
being deemed to have structured or drafted such provision.
(h)    Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference is to a Section of this
Agreement unless otherwise indicated.
(i)    Construction. For purposes of this Agreement, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather shall be deemed to be followed by the words “without
limitation.” The term “or” is not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”.
(j)    Severability. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement are not affected in any manner
materially adverse to either party. Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate

6

--------------------------------------------------------------------------------



in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated hereby be consummated as originally contemplated
to the fullest extent possible.
(k)    Counterpart. This Agreement may be executed in one or more counterparts
(including via facsimile), each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument, and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other party.
– Signature Page Follows –




IN WITNESS WHEREOF, Executive and the Company have executed this Separation
Agreement as of the date first above written.
THE FRESH MARKET, INC.




By:     /s/ Jeffrey C. Ackerman    
Name:     Jeffrey C. Ackerman    
Title:     CFO    




/s/ R. Craig Carlock    
R. Craig Carlock






EXHIBIT A
RELEASE
I.    Release. For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned, with the intention of binding
himself, his heirs, executors, administrators and assigns, does hereby release
and forever discharge The Fresh Market, Inc., a North Carolina corporation (the
“Company”), and its present and former subsidiaries and affiliates, together
with their present and former officers, directors, executives, agents,
employees, successors, predecessors and assigns (collectively, the “Released
Parties”), from any and all claims, actions, causes of action, demands, rights,
damages, debts, accounts, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown (collectively, the “Claims”), which the undersigned now has, owns or
holds, or has at any time heretofore had, owned or held against any Released
Party, arising out of or in any way connected with the undersigned’s employment
relationship with the Company, its subsidiaries, predecessors or affiliates, or
the termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort or contract law, including, but not
limited to, the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201
et seq., the Family and Medical Leave Act of 1993, as amended (the “FMLA”), 29
U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
and any other equivalent or similar Federal, state, or local statute; provided,
however, that nothing herein shall release the Company of (i) its obligations
under that certain Severance Plan of the Company in which the undersigned
participates (including the Accrued Rights (as defined therein)) and (ii) any
director and officer indemnification or insurance obligations in favor of the
undersigned. The undersigned understands that, as a result of executing this
Release, he will not have the right to assert that the Company or any other
Released Party unlawfully terminated his/her employment or violated any of his
rights in connection with his/her employment or otherwise.
The undersigned affirms that he has not filed or caused to be filed, and is not
presently a party to, any Claim, complaint or action against any Released Party
in any forum or form and that he knows of no facts that may lead to any Claim,
complaint or action being filed against any Released Party in any forum by the
undersigned or by any agency or group. The undersigned further affirms that
he/she has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses and/or benefits to which he/she may be entitled and
that no other leave (paid or unpaid), compensation, wages, bonuses, and/or
benefits are due to him from the Company and its subsidiaries, except as
specifically provided in this Release. The undersigned furthermore affirms that
he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the FMLA. If any
agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.
The undersigned further declares and represents that he has carefully read and
fully understands the terms of this Release and that he has been advised and had
the opportunity to seek the advice and assistance of counsel with regard to this
Release, that he may take up to and including 21 days from receipt of this
Release, to consider whether to sign this Release, that he may revoke this
Release within seven calendar days after signing it by delivering to the Company
written notification of revocation, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed and after due
deliberate action, accepts the terms of and signs the same as his own free act.
II.    Protected Rights. The Company and the undersigned agree that nothing in
this Release is intended to or shall be construed to affect, limit or otherwise
interfere with any non-waivable right of the undersigned under any Federal,
state or local law, including the right to file a charge or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or to exercise any other right that cannot be waived under
applicable law. The undersigned is releasing, however, his right to any monetary
recovery or relief should the EEOC or any other agency pursue Claims on his
behalf. Further, should the EEOC or any other agency obtain monetary relief on
his/her behalf, the undersigned assigns to the Company all rights to such
relief.
III.    Severability. If any term or provision of this Release is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Release shall nonetheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated by this Release is not affected in any manner
materially adverse to any party.
IV.    GOVERNING LAW. THIS RELEASE SHALL BE DEEMED TO BE MADE IN THE STATE OF
NORTH CAROLINA, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NORTH CAROLINA WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
Effective on the eighth calendar day following the date set forth below.
THE FRESH MARKET, INC.




By:     /s/ Jeffrey C. Ackerman    
Name:     Jeffrey C. Ackerman    
Title:     CFO    




/s/ R. Craig Carlock    
R. Craig Carlock


Date: January 26, 2015











7